DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.

Response to Amendment
Claims 1-20 are pending in this instant application. Claims 1, 6, 9, 13 are amended.
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
 	Applicant argues that - 
Li, whether considered singly or in combination with the other cited references, fails to
describe, teach, or suggest each limitation recited by independent claims 1 and 9. For example,
Li, whether considered singly or in combination with the other cited references, fails to describe,
teach, or suggest:
modify, in response to an interaction with the visual representation within the digital three-dimensional environment, the light source within the digital three-dimensional environment by adjusting one or more surface parameters or one or more lighting parameters of the light source associated with the corresponding set of three-dimensional interaction primitives according to algebraic properties and geometric properties of a surface-centric representation of the light source.
as recited by currently amended independent claim 1.

Examiner disagrees. First and foremost, Examiner respectfully points out that because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation (BRI) will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified [In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989). (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”); < In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969)]. 
Secondly the usage of “or” makes the need to meet the later portion of the claim after the clause “or” to be optional. Therefore, under BRI, Examiner may read the above portion of the claim as 
 	modify, in response to an interaction with the visual representation within the digital three-dimensional environment, the light source within the digital three-dimensional environment by adjusting one or more surface parameters [ignoring the portion of the claim limitation that is recited after “or”].

See detailed rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-2, 7, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2021/0209828, hereinafter Li) in view of Cooper et al. (US 2018/0239515, hereinafter Cooper).
 	Regarding claim 1, Li discloses a non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to (abstract, ¶0007, claim 11 and dependents):
            generate, for a light source within a digital three-dimensional environment, a plurality of sets of three-dimensional interaction primitives corresponding to a plurality of light source controls (Techniques are disclosed for interactive editing of virtual three-dimensional scenes. In the disclosed techniques, rendering is divided into (1) an interactive phase during which a user interactively edits a virtual scene while preview image frames are rendered using a modified ray tracing technique - abstract.
            User interactions that trigger the interactive phase 204 of rendering may include selecting, moving, adding, deleting, and/or changing the attributes of one or more objects, light sources, and/or virtual cameras within a virtual scene…. As another example, in response to a user selecting a light source, the interactive editing application 130 may perform a modified ray tracing technique in which shadows created by the selected light source are rendered, but shadows created by other light sources are not rendered. Then, when the user de-selects the light source, the interactive editing application 130 again enters the refinement phase 206. Further examples of modified ray tracing techniques are discussed below – ¶0028.
            In contrast to the rendering of the other objects, the rendering of the cup 402 during the interactive phase 204, as well as the rendering of the entire virtual scene during the refinement phase 206 after the user stops interacting with the virtual scene, uses a full ray tracing technique. Continuing the example of path tracing, after a light ray intersects scene geometry, the full path tracing technique includes sampling a texture on the surface of the scene geometry to determine a parameter used in shader evaluation, such as color or roughness. The interactive editing application 130 may further fire a light ray towards a probabilistically chosen light source in order to determine the shadowing and illumination at the point of intersection with the scene geometry – ¶0044.
FIG. 6 illustrates an example of such an interactive rendering phase during which a user interacts with a light source, according to various embodiments. As shown, a user has interacted with the light source 602 by selecting and moving the light source 602 with respect to the location of the light source 602 in FIGS. 3A-3B. Other examples of interactions with a light source include creating a light source, removing a light source, repositioning a light source, and changing an attribute of a light source such as an intensity of light emitted by the light source or a cone angle of a spot light source – ¶0048. Here, interaction primitives are understood as all possible interaction sets allowed to manipulate the plurality of light sources and/or objects. The light sources illuminate a 3D virtual scene, and thus the interaction primitive is understood as 3D interaction primitives. The UI provides the interaction, thus the interactive primitive is understood generated in the UI. Also see steps 704-708, fig. 7.
Although described with respect to one light source 602 as a reference example, a user may generally interact with any number of light sources, and the interactive editing application 130 may perform a modified ray tracing technique in which only illumination and shadows for such light sources are computed.- - ¶0049),
wherein the plurality of sets of three- dimensional interaction primitives correspond to surface parameters or lighting parameters of the light source (Although described with respect to one light source 602 as a reference example, a user may generally interact with any number of light sources, and the interactive editing application 130 may perform a modified ray tracing technique in which only illumination and shadows for such light sources are computed.- - ¶0049. Other examples of user interactions with an object including repositioning the object, changing a color of the object, changing material surface properties of the object (using, e.g., sliders), etc. – ¶0040. Other examples of interactions with a light source include creating a light source, removing a light source, repositioning a light source, and changing an attribute of a light source such as an intensity of light emitted by the light source or a cone angle of a spot light source – ¶0048);
            provide, within a graphical user interface in response to a selection of a light source control from the plurality of light source controls, a visual representation for a corresponding set of three-dimensional interaction primitives from the plurality of sets of three-dimensional interaction primitives (As yet another example of modifications to a path tracing technique during the interactive phase 204, the interactive editing application 130 may permit a user to select a modified path tracing technique that only computes illumination and shadows from one or more light sources with which a user is interacting, while ignoring other light sources within a virtual scene. FIG. 6 illustrates an example of such an interactive rendering phase during which a user interacts with a light source, according to various embodiments. As shown, a user has interacted with the light source 602 by selecting and moving the light source 602 with respect to the location of the light source 602 in FIGS. 3A-3B. Other examples of interactions with a light source include creating a light source, removing a light source, repositioning a light source, and changing an attribute of a light source such as an intensity of light emitted by the light source or a cone angle of a spot light source.
            As shown, the interactive editing application 130 renders an image 600 during the interactive phase 204 by performing a modified ray tracing technique in which only illumination and shadows from the light source 602 is computed, such that the user interacting with the light source 602 only sees light and shadows created by the light source 602. In such a case, the interactive editing application 130 only traces shadows for the light source 602, while ignoring the shadows of other light sources within the virtual scene. That is, an accurate shadow preview is provided for only the light source 602 that the user interacts with. Although described with respect to one light source 602 as a reference example, a user may generally interact with any number of light sources, and the interactive editing application 130 may perform a modified ray tracing technique in which only illumination and shadows for such light sources are computed. Similar to the discussion above with respect FIGS. 2-5, the modification to the ray tracing technique that is used to render the image 600 may be selected by a user from among, e.g., a number of predefined rendering modes and/or options associated with those rendering modes. For example, users in a lighting department of an animation studio, who are responsible for placing lights in an unlit scene, need to see the illumination and shadows created by those lights, and such users could select a rendering mode that shows the illumination and shadows associated with selected light sources – ¶0048 –0049), the visual representation comprising a graphical element (Other examples of user interactions with an object including repositioning the object, changing a color of the object, changing material surface properties of the object (using, e.g., sliders), etc. – ¶0040. Other examples of interactions with a light source include creating a light source, removing a light source, repositioning a light source, and changing an attribute of a light source such as an intensity of light emitted by the light source or a cone angle of a spot light source – ¶0048); and
            modify, in response to an interaction with the visual representation, the light source within the digital three-dimensional environment by adjusting one or more surface parameters or one or more lighting parameters of the light source associated with the corresponding set of three-dimensional interaction primitives according to algebraic properties and geometric properties of a surface-centric representation of the light source (Continuing the example of path tracing, after a light ray intersects scene geometry, the full path tracing technique includes sampling a texture on the surface of the scene geometry to determine a parameter used in shader evaluation, such as color or roughness. The interactive editing application 130 may further fire a light ray towards a probabilistically chosen light source in order to determine the shadowing and illumination at the point of intersection with the scene geometry – ¶0044.
            As yet another example of modifications to a path tracing technique during the interactive phase 204, the interactive editing application 130 may permit a user to select a modified path tracing technique that only computes illumination and shadows from one or more light sources with which a user is interacting, while ignoring other light sources within a virtual scene. FIG. 6 illustrates an example of such an interactive rendering phase during which a user interacts with a light source, according to various embodiments. As shown, a user has interacted with the light source 602 by selecting and moving the light source 602 with respect to the location of the light source 602 in FIGS. 3A-3B. Other examples of interactions with a light source include creating a light source, removing a light source, repositioning a light source, and changing an attribute of a light source such as an intensity of light emitted by the light source or a cone angle of a spot light source.
            As shown, the interactive editing application 130 renders an image 600 during the interactive phase 204 by performing a modified ray tracing technique in which only illumination and shadows from the light source 602 is computed, such that the user interacting with the light source 602 only sees light and shadows created by the light source 602. In such a case, the interactive editing application 130 only traces shadows for the light source 602, while ignoring the shadows of other light sources within the virtual scene. That is, an accurate shadow preview is provided for only the light source 602 that the user interacts with. Although described with respect to one light source 602 as a reference example, a user may generally interact with any number of light sources, and the interactive editing application 130 may perform a modified ray tracing technique in which only illumination and shadows for such light sources are computed. Similar to the discussion above with respect FIGS. 2-5, the modification to the ray tracing technique that is used to render the image 600 may be selected by a user from among, e.g., a number of predefined rendering modes and/or options associated with those rendering modes. For example, users in a lighting department of an animation studio, who are responsible for placing lights in an unlit scene, need to see the illumination and shadows created by those lights, and such users could select a rendering mode that shows the illumination and shadows associated with selected light sources – ¶0048-0049
            Other examples of user interactions with an object including repositioning the object, changing a color of the object, changing material surface properties of the object (using, e.g., sliders), etc. – ¶0040).  
 	Li is not found disclosing explicitly that, interaction primitives are within the digital three-dimensional environment, the visual representation comprising a graphical element within the digital three-dimensional environment, and modify, in response to an interaction with the visual representation within the digital three-dimensional environment.
However, Cooper discloses method and apparatus for facilitating virtual object selection and interaction in a computer-generated environment such as a virtual or augmented reality 3-D environment (abstract), where the interaction primitive is embedded within 3D environment (e.g. see figs. 2-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Li to make the interaction primitives located within the digital 3-D environment as disclosed by Cooper, to obtain, interaction primitives are within the digital three-dimensional environment, the visual representation comprising a graphical element within the digital three-dimensional environment, and modify, in response to an interaction with the visual representation within the digital three-dimensional environment, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Regarding claim 2, Li in view of Cooper discloses the non-transitory computer readable storage medium as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to modify the light source by (abstract, ¶0044, ¶0048-0048, see claim 1 rejection above):
            determining a change in a position or a shape of the visual representation within the digital three-dimensional environment (As shown, a user has interacted with the light source 602 by selecting and moving the light source 602 with respect to the location of the light source 602 in FIGS. 3A-3B. Other examples of interactions with a light source include creating a light source, removing a light source, repositioning a light source, and changing an attribute of a light source such as an intensity of light emitted by the light source or a cone angle of a spot light source – ¶0048); and
            modifying a parameter of the light source based on the change in the position or the shape of the visual representation (¶0044, 0048-0049, abstract).
            Regarding claim 7, Li in view of Cooper discloses the non-transitory computer readable storage medium as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to (see claim 1 rejection above):
            provide the visual representation for the corresponding set of three-dimensional interaction primitives by providing an emittance control for modifying an emittance of the light source (Other examples of interactions with a light source include creating a light source, removing a light source, repositioning a light source, and changing an attribute of a light source such as an intensity of light emitted by the light source or a cone angle of a spot light source – ¶0048); and
            modify the light source by adjusting, in response to an interaction with the emittance control, a shape or an emittance distribution of an emittance cone of the light source (Other examples of interactions with a light source include creating a light source, removing a light source, repositioning a light source, and changing an attribute of a light source such as an intensity of light emitted by the light source or a cone angle of a spot light source – ¶0048).
            Regarding claim 9, a system (¶0007, ¶0080) comprising:
at least one computer memory device (¶0081); and
one or more servers configured to cause the system to (In some embodiments, any combination of the CPU 102, the parallel processing subsystem 112, and the system memory 104 may be replaced with any type of virtual computing system, distributed computing system, or cloud computing environment, such as a public cloud, a private cloud, or a hybrid cloud – ¶0025), wherein the plurality of sets of three- dimensional interaction primitives correspond to surface parameters or lighting parameters of the light source (Although described with respect to one light source 602 as a reference example, a user may generally interact with any number of light sources, and the interactive editing application 130 may perform a modified ray tracing technique in which only illumination and shadows for such light sources are computed.- - ¶0049);
            generate, for a light source within a digital three-dimensional environment, a plurality of sets of three-dimensional interaction primitives corresponding to a plurality of light source controls (Techniques are disclosed for interactive editing of virtual three-dimensional scenes. In the disclosed techniques, rendering is divided into (1) an interactive phase during which a user interactively edits a virtual scene while preview image frames are rendered using a modified ray tracing technique … - abstract.
            User interactions that trigger the interactive phase 204 of rendering may include selecting, moving, adding, deleting, and/or changing the attributes of one or more objects, light sources, and/or virtual cameras within a virtual scene…. As another example, in response to a user selecting a light source, the interactive editing application 130 may perform a modified ray tracing technique in which shadows created by the selected light source are rendered, but shadows created by other light sources are not rendered. Then, when the user de-selects the light source, the interactive editing application 130 again enters the refinement phase 206. Further examples of modified ray tracing techniques are discussed below – ¶0028.
            In contrast to the rendering of the other objects, the rendering of the cup 402 during the interactive phase 204, as well as the rendering of the entire virtual scene during the refinement phase 206 after the user stops interacting with the virtual scene, uses a full ray tracing technique. Continuing the example of path tracing, after a light ray intersects scene geometry, the full path tracing technique includes sampling a texture on the surface of the scene geometry to determine a parameter used in shader evaluation, such as color or roughness. The interactive editing application 130 may further fire a light ray towards a probabilistically chosen light source in order to determine the shadowing and illumination at the point of intersection with the scene geometry – ¶0044.
FIG. 6 illustrates an example of such an interactive rendering phase during which a user interacts with a light source, according to various embodiments. As shown, a user has interacted with the light source 602 by selecting and moving the light source 602 with respect to the location of the light source 602 in FIGS. 3A-3B. Other examples of interactions with a light source include creating a light source, removing a light source, repositioning a light source, and changing an attribute of a light source such as an intensity of light emitted by the light source or a cone angle of a spot light source – ¶0048. Here, interaction primitives are understood as all possible interaction sets allowed to manipulate the plurality of light sources and/or objects. The light sources illuminate a 3D virtual scene, and thus the interaction primitive is understood as 3D interaction primitives. The UI provides the interaction, thus the interactive primitive is understood generated in the UI. Also see steps 704-708, fig. 7), wherein the plurality of sets of three- dimensional interaction primitives correspond to surface parameters or lighting parameters of the light source (Although described with respect to one light source 602 as a reference example, a user may generally interact with any number of light sources, and the interactive editing application 130 may perform a modified ray tracing technique in which only illumination and shadows for such light sources are computed.- - ¶0049. Other examples of user interactions with an object including repositioning the object, changing a color of the object, changing material surface properties of the object (using, e.g., sliders), etc. – ¶0040. Other examples of interactions with a light source include creating a light source, removing a light source, repositioning a light source, and changing an attribute of a light source such as an intensity of light emitted by the light source or a cone angle of a spot light source – ¶0048) by:
            determining, for a light control of the plurality of light source controls, one or more parameters modifiable by the light control (abstract, ¶0028, 0044, 0048-0049); and
            generating one or more three-dimensional interaction primitives for modifying the one or more parameters (Other examples of user interactions with an object including repositioning the object, changing a color of the object, changing material surface properties of the object (using, e.g., sliders), etc. – ¶0040, abstract, ¶0028, 0044, 0048-0049);
            receive a selection of a light source control from the plurality of light source controls (Other examples of interactions with a light source include creating a light source, removing a light source, repositioning a light source, and changing an attribute of a light source such as an intensity of light emitted by the light source or a cone angle of a spot light source – ¶0048. Also see, ¶0040, abstract, ¶0028, 0044, 0048-0049);
            provide, within a graphical user interface in response to the selection of the light source control, a graphical user interface element for modifying the one or more parameters via the one or more three-dimensional interaction primitives via the graphical user interface (…the interactive editing application 130, described above in conjunction with FIG. 1, receives user interactions 202 with a virtual 3D scene and renders the virtual scene in two phases – ¶0027. Also see, abstract, ¶0028, ¶0040, 0044, 0048-0049); and
            modify, in response to an interaction with the graphical user interface element, the light source within the digital three-dimensional environment by adjusting one or more surface parameters or one or more lighting parameters associated with the one or more three-dimensional interaction primitives according to algebraic properties and geometric properties of a surface-centric representation of the light source (Continuing the example of path tracing, after a light ray intersects scene geometry, the full path tracing technique includes sampling a texture on the surface of the scene geometry to determine a parameter used in shader evaluation, such as color or roughness. The interactive editing application 130 may further fire a light ray towards a probabilistically chosen light source in order to determine the shadowing and illumination at the point of intersection with the scene geometry – ¶0044.
            As yet another example of modifications to a path tracing technique during the interactive phase 204, the interactive editing application 130 may permit a user to select a modified path tracing technique that only computes illumination and shadows from one or more light sources with which a user is interacting, while ignoring other light sources within a virtual scene. FIG. 6 illustrates an example of such an interactive rendering phase during which a user interacts with a light source, according to various embodiments. As shown, a user has interacted with the light source 602 by selecting and moving the light source 602 with respect to the location of the light source 602 in FIGS. 3A-3B. Other examples of interactions with a light source include creating a light source, removing a light source, repositioning a light source, and changing an attribute of a light source such as an intensity of light emitted by the light source or a cone angle of a spot light source.
            As shown, the interactive editing application 130 renders an image 600 during the interactive phase 204 by performing a modified ray tracing technique in which only illumination and shadows from the light source 602 is computed, such that the user interacting with the light source 602 only sees light and shadows created by the light source 602. In such a case, the interactive editing application 130 only traces shadows for the light source 602, while ignoring the shadows of other light sources within the virtual scene. That is, an accurate shadow preview is provided for only the light source 602 that the user interacts with. Although described with respect to one light source 602 as a reference example, a user may generally interact with any number of light sources, and the interactive editing application 130 may perform a modified ray tracing technique in which only illumination and shadows for such light sources are computed. Similar to the discussion above with respect FIGS. 2-5, the modification to the ray tracing technique that is used to render the image 600 may be selected by a user from among, e.g., a number of predefined rendering modes and/or options associated with those rendering modes. For example, users in a lighting department of an animation studio, who are responsible for placing lights in an unlit scene, need to see the illumination and shadows created by those lights, and such users could select a rendering mode that shows the illumination and shadows associated with selected light sources – ¶0048-0049.
Other examples of user interactions with an object including repositioning the object, changing a color of the object, changing material surface properties of the object (using, e.g., sliders), etc. – ¶0040).  
 	Li is not found disclosing explicitly that, interaction primitives are within the digital three-dimensional environment, the visual representation comprising a graphical element within the digital three-dimensional environment, and modify, in response to an interaction with the visual representation within the digital three-dimensional environment.
However, Cooper discloses method and apparatus for facilitating virtual object selection and interaction in a computer-generated environment such as a virtual or augmented reality 3-D environment (abstract), where the interaction primitive is embedded within 3D environment (e.g. see figs. 2-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Li to make the interaction primitives located within the digital 3-D environment as disclosed by Cooper, to obtain, interaction primitives are within the digital three-dimensional environment, the visual representation comprising a graphical element within the digital three-dimensional environment, and modify, in response to an interaction with the visual representation within the digital three-dimensional environment, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
            Regarding claim 14, Li in view of Cooper discloses the system as recited in claim 9, wherein the one or more servers are further configured to cause the system to modify the light source by updating, in response to an interaction with an emittance control for modifying an emittance of the light source, an emittance cone shape, an emittance distribution, or a flux attenuation associated with the light source (Other examples of interactions with a light source include creating a light source, removing a light source, repositioning a light source, and changing an attribute of a light source such as an intensity of light emitted by the light source or a cone angle of a spot light source – ¶0048).  
Claims 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Cooper and further in view of Harrison et al. (US 10/817,745, hereinafter Harrison).
            Regarding claim 4, Li in view of Cooper discloses the non-transitory computer readable storage medium as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to (see claim 1 rejection above):
            provide the visual representation for the corresponding set of three-dimensional interaction primitives by providing a translation light source controller (Other examples of interactions with a light source include creating a light source, removing a light source, repositioning a light source, and changing an attribute of a light source such as an intensity of light emitted by the light source or a cone angle of a spot light source – ¶0048); and
            modify the light source (abstract, ¶0028, 0044, 0048-0049) by:
            translating, in response to an interaction, the light source along in a direction of the interaction from a first position to a second position (Other examples of interactions with a light source include creating a light source, removing a light source, repositioning a light source, and changing an attribute of a light source such as an intensity of light emitted by the light source or a cone angle of a spot light source – ¶0048); and
            Li in view of Cooper is not found disclosing explicitly, translation light source controller comprising a plurality of translation axes; translating, with a translation axis of the plurality of translation axes, the light source along the translation axis, and orienting, at the second position, the light source to direct the light source at a previous target point at which the light source was directed at the first position.  
            However, Harrison discloses a platform for designing a lighting installation (abstract), where a user interface is configured to permit a user to at least one of specify and select a pattern of illumination for a space (Col. 3, lines 24-26).
            Harrison further discloses a processor controlled light source positioning system may facilitate fixing position of a light source along a rotational and/or translational axis (Col. 84, line 62-Col. 85, line 5). Translation of the light source can be done in any of the 3 axis directions (Col. 85, lines 24-25).
            Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention (AIA ) to modify the invention of Li in view of Cooper with the teaching of Harrison of placing and translating lighting source along any axis of the 3-direction axis system, to obtain, translation light source controller comprising a plurality of translation axes; translating, with a translation axis of the plurality of translation axes, the light source along the translation axis, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
            Li in view of Cooper and Harrison as combined above, is not found disclosing explicitly, orienting, at the second position, the light source to direct the light source at a previous target point at which the light source was directed at the first position.
Li however, discloses focusing on a specific object, e.g. cup 402 during interactive phase (¶0042, fig. 4). Li further discloses changing the cone angle of a spotlight in any arbitrary orientation.
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Li in view of Cooper in view of Harrison to include the teaching of Li of focusing at a specific object and arbitrary selection of cone angle orientation of a light source, to obtain, orienting, at the second position, the light source to direct the light source at a previous target point at which the light source was directed at the first position, because, it is an obvious editing choice provided by the interactive editing platform to study the effect of lighting on a desired focus object yield predictable results.
             Regarding claim 5, Li in view of Cooper discloses the non-transitory computer readable storage medium as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to (see claim 1 rejection above).
Although Li in view of Cooper discloses repositioning a light source and adjusting the cone angle of a light source (¶0048), Li is not found disclosing explicitly the limitation of,
            provide the visual representation for the corresponding set of three-dimensional interaction primitives by providing a plurality of circular handles centered around a target point at which the light source is directed; and
            modify the light source by:
            rotating, in response to an interaction with a circular handle of the plurality of circular handles, a position of the light source in a direction of the interaction with the circular handle; and
orienting the light source to direct the light source at the target point.  
            However, Harrison discloses a platform for designing a lighting installation (abstract), where a user interface is configured to permit a user to at least one of specify and select a pattern of illumination for a space (Col. 3, lines 24-26).
            Harrison further discloses a processor controlled light source positioning system may facilitate fixing position of a light source along a rotational and/or translational axis (Col. 84, line 62-Col. 85, line 5). The rotational degree of freedom of placing the light source allows a user to position a light source in any longitudinal and latitudinal position (e.g., any spherical position), that includes rotation of the light source (Col. 84, line 62-Col. 85, line 5).
            Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention (AIA ) to modify the invention of Li in view of Cooper with the teaching of Harrison of placing and rotating a lighting source along any arbitrary latitude and longitude of a spherical position, to obtain, provide the visual representation for the corresponding set of three-dimensional interaction primitives by providing a plurality of circular handles centered around a target point at which the light source is directed; and
modify the light source by: rotating, in response to an interaction with a circular handle of the plurality of circular handles, a position of the light source in a direction of the interaction with the circular handle.
            Li in view of Cooper and Harrison as combined above, is not found disclosing explicitly, orienting the light source to direct the light source at the target point, although, since the light source is moving on a spherical latitude and longitude, the light is understood always pointed towards the center of the sphere.
            Li however, discloses focusing on a specific object, e.g. cup 402 during interactive phase (¶0042, fig. 4). Li further discloses changing the cone angle of a spotlight in any arbitrary orientation.
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Li in view of Cooper in view of Harrison to include the teaching of Li of focusing at a specific object and arbitrary selection of cone angle orientation of a light source to place the focus object at the center of the spherical co-ordinate system, to obtain, orienting the light source to direct the light source at the target point, because, it is an obvious editing choice provided by the interactive editing platform to study the effect of lighting on a desired focus object yield predictable results.

            Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Cooper and further in view of Engelen et al. (US 2014/0343699, hereinafter Engelen).
            Regarding claim 10, Li in view of Cooper discloses the system as recited in claim 9, wherein the one or more servers are further configured to cause the system to modify the light source by:
            detecting, a three-dimensional object within the digital three-dimensional environment (For example, in response to a user selecting an object, the interactive editing application 130 may perform a modified ray tracing technique in which the selected object is rendered in full – ¶0028.
FIG. 4 illustrates an interactive rendering phase during which a user interacts with an object, according to various embodiments. As shown, a user has interacted with a cup 402 in a virtual scene. In response, the interactive editing application 130 enters the interactive phase 204 and renders a preview image frame 400 based on the user interaction with the cup 402 – ¶0040.
The foregoing modified ray tracing technique assumes that the user interacting with the cup 402 is focused on the cup 402 and less interested in other objects within the virtual scene. For example, the user in a look development department of an animation studio may be responsible for the look of objects in virtual scenes and need to see accurate material responses, including reflectance, for specific objects, but such a user may be less concerned with the rest of the rendered environment – ¶0042).
         Although likely implicit, an explicit mention is not found within Li in view of Cooper regarding limitation that, detection of object is based on a position of a selectable point within the graphical user interface, which is a target point on a surface of the selected object, and orienting the light source to direct the light source at the target point.
            However, Engelen discloses an interactive environment (abstract) where a virtual stick connected between an object and a light source is maintained even when the object is moved or repositioned to a new location (step 206, fig. 4, ¶0072). Selection of virtual object is made via clicking and/or pointing to the object (¶0080, fig. 7).
            Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention (AIA ) to modify the invention of Li in view of Cooper with the teaching of Engelen of inserting a virtual stick between a virtual light source and a virtual focus object by clicking on a point on the object and the light source, to obtain, detection of object is based on a position of a selectable point within the graphical user interface, which is a target point on a surface of the selected object, and orienting the light source to direct the light source at the target point, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, the combination would enhance the versatility of the overall system.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Cooper and further in view of Engelen and huang et al. (US 2016/0267710, hereinafter Huang).
            Regarding claim 3, Li in view of Cooper discloses the non-transitory computer readable storage medium as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to (see claim 1 rejection above):
            provide the visual representation for the corresponding set of three-dimensional interaction primitives by providing a selectable point indicating a direction from a camera in the digital three-dimensional environment (User interactions that trigger the interactive phase 204 of rendering may include selecting, moving, adding, deleting, and/or changing the attributes of one or more objects, light sources, and/or virtual cameras within a virtual scene – ¶0028.
As shown in FIG. 3A, when a user interacts with a virtual scene by tumbling a virtual camera to view different portions of the virtual scene, the interactive editing application 130 enters the interactive phase 204 and renders preview image frames (e.g., preview image frame 300) showing results of the user interactions with the virtual scene – ¶0037.
The foregoing modified ray tracing technique assumes that the user interacting with the cup 402 is focused on the cup 402 and less interested in other objects within the virtual scene – ¶0042); and
            modify the light source by:
            detecting, in response to an interaction with the selectable point, a target point within the digital three-dimensional environment corresponding to the direction (User interactions that trigger the interactive phase 204 of rendering may include selecting, moving, adding, deleting, and/or changing the attributes of one or more objects, light sources, and/or virtual cameras within a virtual scene – ¶0028.
As shown in FIG. 3A, when a user interacts with a virtual scene by tumbling a virtual camera to view different portions of the virtual scene, the interactive editing application 130 enters the interactive phase 204 and renders preview image frames (e.g., preview image frame 300) showing results of the user interactions with the virtual scene – ¶0037.
The foregoing modified ray tracing technique assumes that the user interacting with the cup 402 is focused on the cup 402 and less interested in other objects within the virtual scene – ¶0042).
Li in view of Cooper is not found disclosing explicitly that the direction is a vector, target point is detected by utilizing a depth map for the digital three-dimensional environment, and orienting the light source to direct the light source at the target point.
 	Engelen discloses an interactive environment (abstract) where a virtual stick connected between an object and a light source is maintained even when the object is moved or repositioned to a new location (step 206, fig. 4, ¶0072). Selection of virtual object is made via clicking and/or pointing to the object (¶0080, fig. 7). The virtual stick is understood indicative of a direction vector.
            Huang on the other hand discloses a method to setting a virtual light in a virtual scene (abstract), where a target point to be illuminated is detected by utilizing a depth map for the digital three-dimensional environment (abstract, ¶0008, 0009, fig. 2a, steps 203-204 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Li in view of Cooper with the teaching of Engelen of inserting virtual stick, indicative of a directional vector, between an object and a light source for focused object analysis under selected illumination even when object is repositioned, and teaching of Huang of target point to be illuminated is detected by utilizing a depth map for the digital three-dimensional environment, to obtain, the direction is a vector, target point is detected by utilizing a depth map for the digital three-dimensional environment, and orienting the light source to direct the light source at the target point, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, the combination would enhance the versatility of the overall system.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view Cooper and further in view of Harrison and Engelen.
             Regarding claim 11, Li in view of Cooper discloses wherein the one or more servers are further configured to cause the system to modify the light source by:
            translating the light source from a first position to a second position in a direction of one or more interactions within the graphical user interface (Other examples of interactions with a light source include creating a light source, removing a light source, repositioning a light source, and changing an attribute of a light source such as an intensity of light emitted by the light source or a cone angle of a spot light source – ¶0048).
Li further, discloses focusing on a specific object, e.g. cup 402 during interactive phase (¶0042, fig. 4). Li further discloses changing the cone angle of a spotlight in any arbitrary orientation.
            Li in view of Cooper is not found disclosing explicitly the limitation of, translation is performed along one or more translation axes with interactions with the one or more translation axes, and orienting, at the second position, the light source while maintaining a direction in which the light source is pointing at a target point within the digital three-dimensional environment.  
            However, Harrison discloses a platform for designing a lighting installation (abstract), where a user interface is configured to permit a user to at least one of specify and select a pattern of illumination for a space (Col. 3, lines 24-26).
            Harrison further discloses a processor controlled light source positioning system may facilitate fixing position of a light source along a rotational and/or translational axis (Col. 84, line 62-Col. 85, line 5). Translation of the light source can be done in any of the 3 axis directions (Col. 85, lines, 24-25).
            Engelen on the other hand discloses an interactive environment (abstract) where a virtual stick connected between an object and a light source is maintained even when the object is moved or repositioned to a new location (step 206, fig. 4, ¶0072). Selection of virtual object is made via clicking and/or pointing to the object (¶0080, fig. 7).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Li in view of Cooper with the teaching of Harrison of translating light and objects along interaction 3-D axes as desired and the teaching of Engelen of inserting virtual stick between an object and a light source for focused object analysis under selected illumination even when object is repositioned, to obtain, translation is performed along one or more translation axes with interactions with the one or more translation axes, and orienting, at the second position, the light source while maintaining a direction in which the light source is pointing at a target point within the digital three-dimensional environment, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, the combination would enhance the versatility of the overall system.

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
            Regarding claim 16, Li in view of Cooper discloses a computer-implemented method (abstract, ¶0006, Claim 1 and dependents) comprising:
            generating, for an enriched light source, a plurality of sets of three-dimensional interaction primitives corresponding to a plurality of light source controls within a three-dimensional environment;
            providing, within a graphical user interface in response to a selection of a light source control from the plurality of light source controls, a visual representation for a corresponding set of three-dimensional interaction primitives from the plurality of sets of three-dimensional interaction primitives; and
            modifying, in response to an interaction with the visual representation, the enriched light source within the three-dimensional environment by updating the surface-centric representation according to the corresponding set of three-dimensional interaction primitives (see substantively similar claim 1 rejection above).
            However, neither Li, nor any other prior arts of record taken alone or in combination reasonably discloses or suggests the limitation of, generating, enriched light source corresponding to a surface-centric representation of a three-dimensional surface based on a re-parameterization of an algebraic sphere.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
            Claims 6, 8, 12, 13, 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
            The following is a statement of reasons for the indication of allowable subject matter: 
            Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,
            Regarding claim 6, provide the visual representation for the corresponding set of three-dimensional interaction primitives by providing a plurality of interactive controls associated with a surface-centric representation of the light source; and
            modify the light source by adjusting, in response to an interaction with an interactive control of the plurality of interactive controls, a shape of the light source according to the algebraic properties and geometric properties of the surface-centric representation.  
            Regarding claim 8, provide the visual representation for the corresponding set of three-dimensional interaction primitives by providing a brushstroke control for establishing local illumination settings within the three-dimensional environment; and
            modify the light source by adjusting, based on one or more brushstrokes inserted into the graphical user interface presenting the three-dimensional environment, one or more illumination parameters of the light source according to one or more constraints associated with the one or more brushstrokes.  
            Regarding claim 12, provide the graphical user interface element by providing an orbiter position control around a target point at which the light source is directed, wherein the orbital position control corresponds to a continuous range of positions along a sphere around the target point; and
            modify the light source by:
            moving, in response to detecting an interaction with the orbital position control within a contour of a first spherical cap, a position of the light source along a containing surface of the first spherical cap; and
            switching, in response to detecting an interaction with the orbital position control outside of the contour of the first spherical cap, the position of the light source to a containing surface of a complementary spherical cap behind the first spherical cap relative to a view of the graphical user interface.  
            Regarding claim 13, wherein the one or more servers are further configured to cause the system to modify the light source by changing a shape of the surface-centric representation of the light source according to the algebraic properties and geometric properties of the surface-centric representation.  
            Regarding claim 15, detecting a first brushstroke inserted into the graphical user interface, wherein the first brushstroke is associated with a first constraint for a first portion of the digital three-dimensional environment;
            detecting a second brushstroke inserted into the graphical user interface, wherein the second brushstroke is associated with a second constraint for a second portion of the digital three- dimensional environment; and
            adjusting one or more illumination parameters of the light source based on the first constraint and the second constraint.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dupuy, Jonathan, Eric Heitz, and Laurent Belcour. "A spherical cap preserving parameterization for spherical distributions." ACM Transactions on Graphics (TOG) 36.4 (2017): 1-12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619